(Corrected)
OFFICE ACTION
Allowance Subject Matter
1.	Claims 1-23 are allowed.  Following is the Examiner’s statement of reason for allowance:
The closest references, Kim et al (U.S. Publication 2020/0168667) in view of Jang et al (U.S. Patent 10,590,340), does not suggest such limitations as: “the light source has a first absorption peak in a wavelength region of about 650 nanometers to about 750 nanometers or a second absorption peak in a wavelength region of about 550 nanometers to about 600 nanometers at a viewing angle of about 55 degrees to about 85 degrees; and a color filter layer disposed above the light source, the color filter layer comprising a quantum dot configured to convert the first light into a second light” (as applied to Claim 1); and “the light source has a first absorption peak in a wavelength region of about 650 nanometers to about 750 nanometers or a second absorption peak in a wavelength region of about 550 nanometers to about 600 nanometers at a viewing angle of about 55 degrees to about 85 degrees; and disposing a color filter layer above the light source to form the display device, the color filter layer comprising a quantum dot configured to convert the first light into a second light.” (as applied to Claim 23), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 06/23/2020 and 10/30/2019, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 22, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815